WOODLEY, Judge.
The appeal is from an order.entered in a habeas corpus proceeding wherein appellant was remanded to, custody to be returrn-ed to the State of Wisconsin.
The return of the sheriff on the writ of. habeas corpus issued June 13, 1956, show.ed that appellant was in custody under authority of an Executive Warrant.
The judgment remanding appellant for extradition was'entered on June 14, 1956; after a hearing, and -notice of appeal was given the same day. •;
The statement of facts relating to the hearing was filed in the trial court on September 13, 1956. It cannot be considered' for -the reason that it was not filed within 90 days after giving notice of appeal. .
The judgment is affirmed.